Case 1:17-cv-04327-LLS-RWL Document 178 Filed 07/31/20 Page 1of1
GUAGLARDI & MELITI, L.L.P.

Attorneys At Law
A Limited Liability Partnership

BARRY S. GUAGLARDI & 365 WEST PASSAIC STREET, SUITE 130 JASON S. NUNNERMACKER ¢
MICHAEL P. MELITI A ROCHELLE PARK, NJ 07662 CRANEN ES Scritela
TELEPHONE: 201-947-4100 ; “
FACSIMILE: 201-947-1010 Myens A ISSIRPAN °
FACSIMILE: 201-843-5302
¢
111 MAIN STREET a NI RNY BAR
P.O. BOX 509
CHESTER, NY 10918
TELEPHONE: 845-576-0600
FACSIMILE: 845-576-0601
DIRECT DIAL: 201-374-9092
EOSTRER@ADGMLAW.COM
VIA ECF WEBSITE: WWW.ADGMLA W.COM July 31, 2020

Honorable Robert W. Lehrburger, U.S.M.J.
U.S. District Court of New York

United States Courthouse

500 Pearl Street,

New York, NY 10007

Re: Michael Dardashtian, et al. v. David Gitman, et al.
17-cv-4327

Dear Judge Lehrburger:

Kindly accept this correspondence in connection with the proposed briefing schedule that
was submitted to the Court earlier today. It was just brought to my attention that I inadvertently
counted Defendants’ 45 days to oppose Plaintiff's motion from today, and not from the filing
date of Plaintiffs’ motion. As a result of this inadvertent error, it is respectfully requested that
the Court’s endorsement of the proposed briefing schedule be amended to reflect the proper
deadlines as follows:

© Plaintiffs shall file their motion within fourteen (14) days of this date (“Filing Date”),
by no later than August 14, 2020;

e Defendants shall file their opposition papers within forty-five (45) days of the Filing
Date (“Response Date”), by no later than September 25, 2020 (not September 11,

2020);

e Plaintiffs shall file their Reply brief within twenty-one (21) days of the Response
Date, by no later than October 16, 2020 (not October 2, 2020).

| apologize for any inconvenience to the Court.

Thank you for Your Honor’s consideration.
Respee ly
GUAGLARD

Evan Ostrer

 
  

  

Cc: All counsel of record (via ECF)
